Citation Nr: 1121728	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-00 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1956 to December 1959, April 1964 to August 1966; and, from February 1972 to February 1974.  He served in the U.S. Army from September 1960 to September 1963.  The Veteran died in January 2006.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania, which denied the claim.

The appellant appeared at a Travel Board hearing in March 2009 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In June 2010, the Board denied the appellant's appeal, and she appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In March 2011, the appellant, through her attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion For Remand (Motion).  In an Order also dated in March 2011, the Court granted the Motion, vacated the June 2010 Board decision, and remanded the case to the Board for further appellate review consistent with the Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In its June 2010 decision the Board noted that an October 2006 report reflects that a VA reviewing physician conducted a review of the records of the Veteran's last treatment.  That physician opined it was unlikely that any or all of the Veteran's service-connected disabilities caused or contributed to his death.  The reviewing physician noted a laboratory report of January 3, 2006, that reflected the Veteran's blood urea nitrogen was 15, and his creatinine was 0.9.  Also noted by the reviewing physician was a December 2005 laboratory report that showed a creatinine level of 0.9.

There were three bases for the Motion: 1) The January 3, 2006, laboratory report referenced by the reviewing physician is not among the VA treatment records associated with the claims file; 2) The reviewing physician noted a December 2005 laboratory report showed the Veteran's creatinine level was 0.9, but there is no December 2005 laboratory report of record that notes creatinine level of 0.9; and, 3) The records associated with the claims file include three laboratory reports for December 2005 which reflect creatinine levels of 0.6, 0.7, and 0.8.  As a result the parties to the joint motion found that it was unclear which report the reviewing physician relied on.  Consequently, the parties found that the reasons and bases for the Board's June 2010 decision were unclear.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall obtain all VA laboratory reports related to the Veteran for the period December 1, 2005, to January 17, 2006.

2.  After the above is complete, the AMC shall refer the claims file to the reviewing physician who conducted the October 2006 review and request clarification.  If the laboratory report for January 3, 2006, and/or the December 2005 report that notes a creatinine level 0.9, are not located, ask the reviewing physician if that fact changes the opinion he rendered in October 2006.  The reviewing physician must also indicate if one or all of the laboratory reports noted in the entries of December 20, 28, and 30, 2005, impacted his opinion.  If so, please explain how and why.  If the dates of the laboratory reports and the dates of the treatment note entry that references the report varies, that fact should be stated.

Any opinion must be fully explained and the rationale must be provided.  In preparing the requested opinions, the reviewing physician must note the following: 

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent probability.
* "It is not due to" means 100 percent assurance of nonrelationship.

The reviewing physician is further advised that the term "at least as likely as not" or a "50-50 probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the reviewing physician is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the reviewing physician must specifically explain why the causation of the Veteran's death is unknowable?

If the reviewing physician who conducted the October 2006 review is no longer available, the AMC/RO will refer the claims file to an equally qualified physician reviewing physician.  The reviewing physician should provide a copy of their curriculum vitae.

3.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  Then review the appellant's claim de novo in light of the additional evidence obtained.  If the claim is not granted to her satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The appellant is respectfully advised that should she discover any additional evidence that would show that the Veteran actually served on the land mass of the Republic of Vietnam she should bring that evidence to the attention of VA. 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


